Citation Nr: 0117654	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  97-28 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

This appeal arose from a January 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO) which denied the veteran's claim 
of entitlement to service connection for a low back 
disability.  The veteran duly appealed to the Board of 
Veterans' Appeals (the Board).  In August 1998, the veteran 
testified at a personal hearing chaired by the undersigned 
Board Member.

In an October 1998 decision, the Board denied the veteran's 
claim as not being well grounded.  He duly appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In July 2000, counsel for VA filed a motion for 
summary affirmance of the Board's decision.

In an Order dated  December 7, 2000, the Court vacated the 
Board's October 1998 decision and remanded the case to the 
Board for readjudication.  The Court's Order will be 
discussed in greater detail below.


REMAND

The veteran is seeking service connection for a low back 
disability.  In substance, he contends that he had back 
problems during service and that his back disability has 
become worse over time.

In its now-vacated October 1998 decision, the Board denied 
the veteran's claim.  While acknowledging that back 
complaints were recorded in the veteran's service medical 
records and back pathology currently existed, the Board 
determined that there was no medical nexus evidence which 
lined the in-service complaints and the current back 
pathology.  The Board also noted two post-service back 
injuries. 

While this case was pending at the Court, the Veterans 
Claims Assistance Act of 2000 (the VCAA) became effective.  
The VCAA  provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
The VCAA also eliminated the concept of a well grounded 
claim.

In its December 2000 order, the Court referred to the recent 
enactment of the VCAA.  The Court determined that a remand 
was in order because the Board had denied the veteran's 
claim based on the now obsolete basis of its not being well 
grounded.  The Court further observed that "if the 
circumstances warrant, the Board is authorized and obligated 
to remand the claim to the regional office for further 
development." 

The Board notes in passing that the Court had no other 
comments concerning the Board's decision.

The Board notes that the veteran was not provided with a VA 
medical examination for a nexus opinion regarding his 
current lumbar spine disability.  A VA nexus opinion, if 
favorable, would substantiate his claim.  Therefore, a 
remand for a VA examination and nexus opinion is necessary 
to ensure compliance with the VCAA. 

In the August 1997 Statement of the Case, the RO denied the 
veteran's claim on the basis that it was not well grounded.  
This remand will enable the RO to readjudicate the veteran's 
claim under the newly-enacted VCAA.  Cf. Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his low back disability 
claim.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already associated 
with the claims folder.  If the RO is 
unsuccessful in obtaining any records 
identified by the veteran, it should so 
inform the veteran and request him to 
provide a copy of such records.

2.  The veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of his current low back 
disability.  The veteran's VA claims 
folder must be made available to and 
reviewed by the examiner.  Based upon the 
examination results and a review of the 
claims folder and the veteran's pertinent 
history, the examiner should determine 
the veteran's current diagnosis or 
diagnoses as they pertain to his lower 
back and provide an opinion as to whether 
it is at least as likely as not that the 
veteran's low back disability, in whole 
or in part, originated in service or is 
otherwise etiologically related to 
service.  The rationale for the opinion 
should also be provided.  The report of 
the VA examination should be associated 
with the veteran's VA claims folder.

3.  Thereafter, the RO should undertake 
any other action required to comply with 
the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000.  The RO should then readjudicate 
the issue of entitlement to service 
connection for a low back disability.  If 
the benefit sought on appeal is not 
granted, the RO should issue a 
Supplemental Statement of the Case.  The 
veteran should be afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


